 


110 HR 538 IH: South Texas Veterans Access to Care Act of 2007
U.S. House of Representatives
2007-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 538 
IN THE HOUSE OF REPRESENTATIVES 
 
January 17, 2007 
Mr. Ortiz (for himself, Mr. Hinojosa, Mr. Doggett, and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To provide for the health care needs of veterans in far South Texas. 
 
 
1.Short titleThis Act may be cited as the South Texas Veterans Access to Care Act of 2007. 
2.Findings; definition 
(a)FindingsCongress finds the following: 
(1)The current and future health care needs of veterans residing in the Far South Texas area are not being fully met by the Department of Veterans Affairs. 
(2)The Department of Veterans Affairs estimates that more than 114,000 veterans reside in Far South Texas. 
(3)In its Capital Asset Realignment for Enhanced Services study, the Department of Veterans Affairs found that fewer than three percent of its enrollees in the Valley-Coastal Bend Market of Veterans Integrated Service Network 17 reside within its acute hospital access standards. 
(4)Travel times for veterans from the market referred to in paragraph (3) can exceed six hours from their residences to the nearest Department of Veterans Affairs hospital for acute inpatient health care. 
(5)Even with the significant travel times, veterans from Far South Texas demonstrate a high demand for health care services from the Department of Veterans Affairs. 
(6)Current deployments involving members of the Texas National Guard and Reservists from Texas will continue to inflate projections by the Department of Veterans Affairs of demand. 
(b)DefinitionFor purposes of this Act, the term Far South Texas means the following counties of the State of Texas: Aransas, Bee, Brooks, Calhoun, Cameron, Crockett, DeWitt, Dimmit, Duval, Goliad, Hidalgo, Jackson, Jim Hogg, Jim Wells, Kenedy, Kleberg, Nueces, Refugio, San Patricio, Starr, Victoria, Webb, Willacy, and Zapata. 
3.Medical care for veterans in Far South Texas 
(a)DeterminationNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall determine, and notify Congress pursuant to subsection (b), whether the needs of veterans in Far South Texas for acute inpatient hospital care shall be met— 
(1)through a project for a public-private venture to provide inpatient services and long-term care to veterans in an existing facility in Far South Texas; 
(2)through a project for construction of a new full-service, 50-bed hospital with a 125-bed nursing home in Far South Texas; or 
(3)through a sharing agreement with a military treatment facility in Far South Texas. 
(b)Notification and ProspectusNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report— 
(1)identifying which of the three options specified in subsection (a) has been selected by the Secretary; and 
(2)providing, for the option selected, a prospectus that includes, at a minimum, the matter specified in paragraphs (1) through (8) of section 8104(b) of title 38, United States Code, and the project timelines. 
4.Public-private venture for medical care for veterans in Far South Texas 
(a)ProjectIf the option selected by the Secretary of Veterans Affairs under section 3(a) is the option specified in paragraph (1) of that section for a project of a public-private venture to provide inpatient and long-term care to veterans at an existing facility in Far South Texas, then the Secretary shall, subject to the availability of appropriations for such purpose, take such steps as necessary to enter into an agreement with an appropriate private-sector entity to provide for inpatient and long-term care services for veterans at an existing facility in one of the counties of Far South Texas. Such an agreement may include provision for construction of a new wing or other addition at such facility to provide additional services that will, under the agreement, be leased by the United States and dedicated to care and treatment of veterans by the Secretary under title 38, United States Code. 
(b)Authorization of AppropriationsThere are authorized to be appropriated such sums as necessary for a public-private venture project under this section. 
5.New Department of Veterans Affairs medical center, Far South Texas 
(a)Project AuthorizationIf the option selected by the Secretary of Veterans Affairs under section 3(a) is the option specified in paragraph (2) of that section for a project for construction in Far South Texas of a new full-service, 175-bed facility providing inpatient and long-term care services, such facility shall be located in the county in Far South Texas that the Secretary determines most suitable to meet the health care needs of veterans in the region. 
(b)Authorization of AppropriationsThere is authorized to be appropriated to the Construction, Major Projects, account of the Department of Veterans Affairs, in addition to any other amounts authorized for that account, the amount of $175,000,000 for the project authorized by subsection (a). 
6.Shared facility with Department of Defense, Far South Texas 
(a)Project AuthorizationIf the option selected by the Secretary of Veterans Affairs under section 3(a) is the option specified in paragraph (3) of that section for a project of a Department of Veterans Affairs-Department of Defense shared facility to provide inpatient and long-term care to veterans at an existing facility in Far South Texas, then the Secretary shall, subject to the availability of appropriations for such purpose, take such steps as necessary to enter into an agreement with an appropriate military treatment facility to provide for inpatient and long-term care services for veterans at an existing facility in one of the counties of Far South Texas. Such an agreement may include provision for construction of a new wing or other addition at such facility to provide additional services that will, under the agreement, be leased by the United States and dedicated to care and treatment of veterans by the Secretary under title 38, United States Code. 
(b)Authorization of AppropriationsThere are authorized to be appropriated such sums as necessary for a Department of Veterans Affairs-Department of Defense venture project under this section. 
 
